UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1655




EMEBET BEFIRDU HAILE,

                                                        Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-093-955)


Submitted:   February 22, 2008               Decided:   May 5, 2008


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner.   Jeffrey S.
Bucholtz, Acting Assistant Attorney General, James A. Hunolt,
Senior Litigation Counsel, Jesse Lloyd Busen, Trial Attorney,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emebet Befirdu Haile, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing      her    appeal   from   the   immigration

judge’s decision denying her asylum, withholding of removal, and

protection under the Convention Against Torture. Because the Board

affirmed under its streamlined procedure, 8 C.F.R. § 1003.1(e)(4)

(2007), we review the decision of the immigration judge. Dankam v.

Gonzales, 495 F.3d 113, 119 (4th Cir. 2007).

            Haile argues that the government of Ethiopia had mixed

motives and that part of its motivation in its actions against her

was to persecute her for the political opinions that the government

imputed to her.        However, we need not address that issue, for, in

addition    to   its    finding   that    the    government     was   entitled    to

criminally prosecute Haile for her actions, the immigration judge

found that Haile failed to corroborate her testimony regarding her

experiences with the Ethiopian government.                “[E]ven for credible

testimony, corroboration may be required when it is reasonable to

expect such proof and there is no reasonable explanation for its

absence.”     Lin-Jian v. Gonzales, 489 F.3d 182, 191-92 (4th Cir.

2007). See 8 U.S.C.A. §§ 1158(b)(1)(B)(ii), 1252(b)(4) (West 2005)

(concerning corroborating evidence).

            We   have    reviewed   the    administrative       record   and     the

immigration judge’s decision and find that substantial evidence


                                      - 2 -
supports    the   ruling    that   Haile      failed   to   submit    sufficient

corroboration to establish her claim of past persecution or a

well-founded fear of future persecution, as necessary to establish

eligibility for asylum.         See 8 C.F.R. § 1208.13(a) (2007) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same). Moreover, as Haile cannot sustain her burden on the asylum

claim, she cannot establish her entitlement to withholding of

removal.    See Camara v. Ashcroft, 378 F.3d 361, 367 (“Because the

burden of proof for withholding of removal is higher than for

asylum-even though the facts that must be proved are the same-an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding    of     removal    under     [8    U.S.C.]    §   1231(b)(3)

[(2000)].”).

            We also find that substantial evidence supports the

immigration judge’s finding that Haile fails to meet the standard

for relief under the Convention Against Torture.                 To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country    of   removal.”   8    C.F.R.   §   1208.16(c)(2)      (2007).   Upon

reviewing the administrative record, we find that the immigration

judge applied the proper standard to assess the evidence, and that

Haile failed to make the requisite showing before the immigration

court.


                                      - 3 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 4 -